442 F.2d 360
UNITED STATES of Americav.Richard B. HENDRICKSON, Robert Glenn McKinney, Richard B. Hendrickson, Appellant.
No. 19431.
United States Court of Appeals, Third Circuit.
Submitted April 5, 1971.
Decided April 30, 1971.

Richard B. Hendrickson, pro se.
William Braniff, Asst. U. S. Atty., Newark, N. J. (Frederick B. Lacey, U. S. Atty., Newark, N. J., on the brief) for appellee.
Before GANEY, VAN DUSEN and GIBBONS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
The appellant was convicted of violating 18 U.S.C. § 371 (1964), conspiracy, and 18 U.S.C. § 1341 (1964), mail fraud. He appealed and his conviction was affirmed. United States v. Hendrickson, 417 F.2d 225 (3 Cir. 1969). Thereafter he made a motion pursuant to Rule 35, Fed.R.Crim.P., for a reduction of sentence, and for a copy of the presentence report. Both motions were denied and this appeal followed. This court has caused the presentence report to be forwarded for our examination and has examined it together with the transcript of the sentencing. The sentence imposed was within the range permitted under the governing statutes. At the sentencing no motion was made for a copy of the presentence investigation report. See Rule 32(c) (2), Fed.R. Crim.P. However, there was a lengthy colloquy between the defendant and the court in which adverse information in the report was discussed. Appellant now contends that some information in the presentence investigation report with respect to the sentences imposed in other jurisdictions on a coconspirator was inaccurate. There is no indication that these sentences affected the district court's disposition of appellant's case. Rather, they seem to have been commented upon only to contrast the more lenient sentence imposed on appellant. In any event we have verified independently that the information in the presentence investigation report about sentences imposed on the coconspirator in other jurisdictions was essentially correct. The district court acted within its proper discretion in denying both the motion to reduce sentence and the motion for a copy of the presentence report. Its order will be affirmed.